 "Ao 245B        (Rev. 12/11) Judgment in a Criminal Petty Case
                 Sheet 1
                                                                                                                                 FILED
                                                                                                                                  APR 0.2 20:0
                                            UNITED STATES DISTRICT Co                                               T
                                                   SOUTHERN DISTRICT OF CALIFORNIA sou-? LEAK us DISTRICT COURT
                                                                                                                    BY     HERN DISTRICT OF CALIFORNIA
                                                                                   JUDGMENT IN A                                               DEPUTY
                          UNITED STATES OF AMERICA
                                              v.                                   CRIMINAL CASE
                                                                                   (For Offenses Committed On or After November 1, 1987)
                       ALBERTO FLORES-FRANCO (1)
                                                                                   Case Number: 20CR1069-BGS
                                                                                    Stephen White, CJA
                                                                                   Defendant's Attorney
 REGISTRATION NO. 94621298

·•
 THE DEFENDANT:
 ~ pleaded guilty to count(s) ~l,_o,cf'-'te,h.e.e..clne,~e,oe,rm=ate,io"'n'-----------------------------
 D       was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         after a plea ofnot guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                              Count
 Title & Section                                                           Nature of Offense                                                 Number(s)
 8:1325                                                               Improper Entry by an Alien
                                                                             (Misdemeanor)




             The defendant is sentenced as provided in pages 2 through --=2_ _ ofthis judgment.

D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~ - - - -
0 Count(s) ------------------- is                                                        · areO dismissed on the motion of the United States.
181 Assessment: $10- WAIVED


181    Fine waived                                   D       Forfeiture pursuant to order filed                                         included herein.
             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
       or mailing address ·until all fines, restitution, costs, and special .assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
      .defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                     April 02, 2020
                                                                                     Date of Imposition of   SenT'.1/       .J
                                                                                        ?f:?tl~
                                                                                     HON. BERNARD G. SKOMAL
                                                                                     UNITED STATES MAGISTRATE JUDGE

                                                                                                                                                20CR1069-BGS
tr-··-~        •




          AO 2458        (Rev. 12/11) Judgment in Criminal Petty Case
                         Sheet 2 - Imprisonment

                                                                                                                    Judgment - Page _ _2::__ of   2
          DEFENDANT:   ALBERTO FLORES-FRANCO (I)
          CASE NUMBER: 20CRI069-BGS
                                                                              IMPRISONMENT
                      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
                      Time Served



                   D Sentence imposed pursuant to Title 8 USC Section 1326(b).
                   D The court makes the following recommendations to the Bureau of Prisons:



                   D The defendant is remanded to the custody of the United States Marshal.
                   D The defendant shall surrender to the United States Marshal for this district:
                        Oat _ _ _ _ _ _ _ _ Oa.rn.                               Op.rn.     on _ _ _ _ _ _ _ _ _ _ __

                            as notified by the United States Marshal.

                   D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                       •------------------------
                       •    as notified by the United States Marshal.
                       D as notified by the Probation or Pretrial Services Office.

                                                                                    RETURN

          I have executed this judgment as follows:

                      Defendant delivered on                                                           to

          at                                                            with a certified copy of this judgment.


                                                                                                                  UNITED ST ATES MARSHAL


                                                                                          By----------------------
                                                                                                             DEPUTY UNITED ST ATES MARSHAL




                                                                                                                                           20CR1069-BGS
